DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 17-20. (Cancelled).

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed stylet assembly comprising, inter alia, a connector “constructed such that the camera is supported by and operable therethrough, the connector defining an in vitro facing end constructed to be secured to the tube and an in vivo facing end formed by a conical portion that is non-centrically oriented relative to a longitudinal axis of the connector”.
McCormick discloses a “stylet assembly (stylet assembly 20; fig 3 as a general depiction; [0030, 0043] specifically the embodiment where the image capture device is located at the transition 76) comprising: a tube (steering shaft 36; fig 3; [0030]) having a passage formed therethrough; a camera (image capture device 82, fig 7, which can be located anywhere along the device, but for this embodiment, is located at the transition 76 [0043] as directed by the claim interpretation above) disposed proximate a first end of the tube; a connector (transition 76 and structural components contained therein to support the image capture device 82, including lens pocket 80; [0043]; fig 7) formed at the first end of the tube and constructed such that the camera is operable therethrough; and a manipulator (end-piece 74; fig 3, 4; [0040-0042]) defined by a flexible body that extends outward from the connector and is oriented to extend in a crossing direction relative to a longitudinal axis of the tube such that a distal end of the manipulator forms a distal end of the stylet assembly, is offset in a longitudinal and radial direction from the camera, and is offset from a longitudinal axis of the tube (fig 4 shows the deflection and offset of the end-piece from the longitudinal axis  of the shaft)”.
McCormick does not teach a connector “constructed such that the camera is supported by and operable therethrough, the connector defining an in vitro facing end constructed to be secured to the tube and an in vivo facing end formed by a conical portion that is non-centrically oriented relative to a longitudinal axis of the connector” and therefore does not meet all the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795